Citation Nr: 0610368	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  02-08 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.

2. Entitlement to service connection for joint pain due to an 
undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel



INTRODUCTION

The veteran had active service from January 1981 to January 
1987 and from September 1990 to April 1991, including service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In a March 2001 rating decision, the RO, 
in part, denied service connection for joint pain as due to 
an undiagnosed illness.  In a September 2001 rating decision, 
the RO denied service connection for post-traumatic stress 
disorder (PTSD).  The veteran timely perfected an appeal of 
these determinations to the Board.  In August 2003, the Board 
remanded the appeal for further development.

On another matter, on his June 2002 VA Form 9, the veteran 
filed claims of entitlement to service connection for 
hypertension, erectile dysfunction, and a sleeping disorder, 
all as secondary to PTSD.  As the RO has not adjudicated 
these claims in the first instance, they are referred back to 
the RO.


FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder is related 
to service.

2.  The veteran has not exhibited objective indications of a 
chronic disability manifested by joint pain.

3.  Joint pain was not shown in service or within one year 
thereafter and is not shown to be related to any incident of 
service.




CONCLUSION OF LAW

1.  Post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2005).

2.  A disability manifested by the symptom of joint pain was 
not incurred in or aggravated by service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1113, 1117, 5107 (West 2002); 38 U.S.C.A. § 1117 
(West 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was not provided a proper VCAA 
notice letter prior to the initial AOJ decision.  In an 
analogous case, the United States Court of Appeals for 
Veterans Claims (Court) acknowledged in Pelegrini that where 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although proper notice was provided to the veteran after the 
initial AOJ adjudication, the veteran has not been prejudiced 
thereby.  The content of a March 2004 notice essentially 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
letter informed the veteran of the information and evidence 
necessary to establish a claim for service connection.  The 
letter also informed him of his and VA's duties in obtaining 
evidence.  Lastly, the letter asked him to provide any 
evidence or information that he may have pertaining to his 
appeal.  Thus, as a practical matter, the Board finds that 
the veteran has been asked to provide any evidence in his 
possession that pertains to his claim.  

While the above VCAA notice did not include a discussion of 
the disability rating or effective date elements, see 
Dingess/ Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), the claim for service connection 
for joint pain due to an undiagnosed illness is being denied, 
and no rating or effective date will be assigned.  Hence, 
there can be no possibility of prejudice to the veteran.  As 
for the PTSD claim, given that the Board will grant service 
connection, the Board observes that the lack of such notice 
is harmless error, as the AOJ will address any notice defect 
with respect to the disability rating and effective date 
elements when effectuating the award.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

VA also provided the veteran with a copy of the appealed 
March and September 2001 rating decisions, April 2002 
statement of the case, August 2003 Board remand, and February 
2006 supplemental statement of the case.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claims.  By way of these documents, the veteran was also 
specifically informed of the information and evidence 
previously provided to VA or obtained by VA on his behalf.  

In addition, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of his 
service medical and personnel records, VA and private medical 
records, records from the Social Security Administration 
(SSA), and statements made by and on behalf of the veteran in 
support of his claims.  The Board notes that the SSA records 
include copies of VA medical records not previously of 
record.  The Board observes, however, that the veteran has 
been asked to identify all relevant records, including VA 
hospital records, and he has not indicated any outstanding 
relevant VA medical records.  Thus, the Board observes that 
all relevant VA medical records have been obtained and 
associated with the claims file.  

Furthermore, the record shows that VA has made reasonable 
efforts to afford the veteran VA examinations in conjunction 
with this appeal.  In an October 2005 letter, sent to the 
veteran's latest address of record, VA informed the veteran 
of the consequences of failing to report for a scheduled VA 
examination, i.e., that his appeal may be denied.  The letter 
was returned as undeliverable.  In a December 2005 letter, 
sent to the veteran's new address, VA informed the veteran of 
the consequences of failing to report for a scheduled VA 
examination, i.e., that his appeal may be denied.  This 
letter was not returned as undeliverable.  See Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (holding "that the 
law requires only that VA mail notice and then presume the 
regularity of the administrative process 'in the absence of 
clear evidence to the contrary'").  Thus, the Board observes 
that the veteran was notified of the consequences of failing 
to report for a scheduled VA examination.

In a later December 2005 letter, the Mountain Home VA Medical 
Center (VAMC) sent a letter to the veteran at his new address 
notifying him of two scheduled VA examinations, one for PTSD 
in December and a second for joints in January 2006.  The 
record shows that the veteran did not report for the December 
examination and that the VAMC cancelled that examination due 
to the veteran's failure to report.  The record also shows 
that the VAMC cancelled the joints examination that same day 
based on his failure to report.  The Board notes that the 
joints examination was scheduled for January 2006, and that 
cancellation of that examination may have been premature.  
However, the record does not show that the veteran reported 
to the initially scheduled January examination.  Furthermore, 
the record does not show that the veteran contacted the VAMC 
to reschedule.  In this regard, the Board observes that VA's 
duty to assist is not a one-way street; the veteran also has 
an obligation to assist in the adjudication of his claim.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, 
the Board observes that VA has made reasonable efforts to 
afford the veteran VA examinations in conjunction with this 
appeal.

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  Additionally, in light of the 
favorable decision with respect to the PTSD claim, the Board 
finds that adjudication of that claim poses no risk of 
prejudice to the veteran.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2005)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2005); see 38 C.F.R. § 3.309 (2005).  

If arthritis manifested to a degree of 10 percent or more 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  

In addition, service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2005); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2005).  

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor in the 
absence of clear and convincing evidence to the contrary, 
provided that the claimed in-service stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  Id.; see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Subject to various conditions, service connection may be 
granted for disability due to an undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  There must 
be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6-
month period of chronicity.  

By history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117 (West 1999); 38 C.F.R. 
3.317 (1999).  If signs or symptoms have been medically 
attributed to a diagnosed (rather than undiagnosed) illness, 
the Persian Gulf War presumption of service connection does 
not apply.  VAOPGCPRC 8-98; 66 Fed. Reg. 56614-15 (Nov. 9, 
2001).

The Board notes that the Persian Gulf War provisions of 38 
U.S.C. § 1117 were amended, effective March 1, 2002.  Pub. L. 
No. 107-103, 115 Stat. 976 (Dec. 27, 2001).  In pertinent 
part, the new law provides that, in addition to certain 
chronic disabilities from undiagnosed illness, service 
connection may also be granted for medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs and symptoms, as well as for 
any diagnosed illness that the VA Secretary determines by 
regulation warrants a presumption of service connection.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2005).

PTSD

The veteran contends, in essence, that he has PTSD based on 
experiences during his service in Al Jubayl, Saudi Arabia, 
during the Persian Gulf War.  He states that he was assigned 
to the Mobile Inshore Undersea Warfare (MIUW) Unit 103, which 
was attached to the 1st Mobile Expeditionary Force (IMEF) of 
the Marine Corps.  The Board observes that IMEF is actually 
the 1st Marine Expeditionary Force.

The Board acknowledges that the veteran has been diagnosed 
with PTSD, as reflected in a May 2003 VA clinical 
psychologist consultation report.  The Board must now 
determine whether there is a link between the veteran's 
current symptoms and an in-service stressor and whether there 
is credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  

Initially, the Board notes that the service personnel records 
show that the veteran was called to active duty in support of 
Operation Desert Shield/Storm from September 1990 to March 
1991 in Saudi Arabia.  The Board also notes that his service 
medical records reflect that he was treated at Fleet Hospital 
5 in Saudi Arabia.  The Board observes that Fleet Hospital 5 
was stationed in Port Al Jubayl.  See Case Narrative: Al 
Jubayl, Saudi Arabia, Final Report (Oct. 2001).  The Board 
also observes that IMEF was stationed in Al Jubayl.  See id.

The veteran asserts that he was subjected to Scud missile 
attacks on a regular basis with most of the missiles going 
safely overhead.  He stated that one of the missiles landed 
200 yards away, but fortunately was a dud.  He commented that 
news reports stated that this particular missile had landed 
10 miles out at sea, so he took pictures of the warhead to 
demonstrate otherwise.  In this regard, the Board observes 
that the U.S. Army and Joint Services Records Research Center 
(JSRRC), formerly known as the U.S. Armed Services Center for 
Unit Records Research (CURR), confirmed that Scud missiles 
were fired during the 1990 to 1991 Gulf War.  Specifically, 
they reported that Scuds had been launched at Dhahran in 
January and February 1991 and that Al Jubayl, which is 
located between Iraq and Dhahran, may have been in the flight 
path of the Scuds.  The Board also notes that a Scud missile 
impacted in the waters of Al Jubayl harbor in February 1991, 
but that the Scud did not detonate or cause any damage or 
injury.  See id.

The veteran also asserts that on one occasion multiple alarms 
went off, signaling the presence of chemical/biological 
weapons, and that he was supposed to don his protective gear.  
He described the period of time responding to the alarm as 
the longest nine minutes of his life and stated that he was 
frightened, especially when he was ordered outside to help a 
comrade put on his gear when he did not have his own 
protective equipment on yet.  He commented that American 
reports denied the presence of contaminants but that Canadian 
and Israeli reports stated that chemical/biological weapons 
had been used that night.  The Board observes that in March 
1991 a cloud of noxious fumes in Al Jubayl necessitated the 
donning of protective wear, but later assessments showed no 
presence of chemical warfare agent.  See id.

The Board observes that the diagnosis of PTSD was made based 
in part on the above allegations, which appear to be 
supported by credible evidence that the claimed in-service 
stressors occurred.  In light of the above, in the absence of 
any contradictory medical opinion, and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the evidence supports the veteran's claim of entitlement 
to service connection for PTSD.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005).  The appeal is granted.

Joint Pain Due to an Undiagnosed Illness

The veteran contends, in essence, that he has joint pain in 
both knees and the left elbow that are related to his service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.

After review, the Board finds that the veteran has not 
exhibited objective indications of a chronic disability 
manifested by joint pain.  See 38 C.F.R. § 3.317(a)(2) 
(2000); 38 C.F.R. § 3.317(a)(3) (2005).  In this regard, none 
of the post-service medical evidence shows that the veteran 
had joint pain in the knees or left elbow on examination.  Of 
particular note, a September 1999 VA general medical 
examination report reflects that examination of the knees and 
elbows revealed full range of motion without pain.

In addition, the veteran's claimed disability did not become 
manifest during service in the Southwest Asia theater of 
operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117.  In this regard, although the veteran's service medical 
records during that time show complaints of left knee pain, 
it was initially attributed to a swimming injury and 
variously diagnosed as a soft tissue injury, patellar femoral 
tendonitis, chronic knee pain, and suspicious for minimal 
effusion.  As such, there was no undiagnosed illness of the 
left knee during his period of service in the Southwest Asia 
theater of operations during the Persian Gulf War.  In sum, 
his service medical records do not contain complaints of 
joint pain in the knees and left elbow that were undiagnosed.

Furthermore, the veteran's claimed disability did not become 
manifest to a degree of 10 percent or more within the 
presumptive period.  See id.  In this regard, the Board again 
points to the September 1999 VA examination report, which 
shows that the veteran had full, painless range of motion of 
the knees and left elbow.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5205 to 5213, 5256 to 5263 (2005).

Given the above, the Gulf War presumption of service 
connection does not apply in this case.  VAOPGCPREC 8-98; 66 
Fed. Reg. 56614-15.  Likewise, service connection is not 
warranted under amended 38 U.S.C. § 1117.  

The fact that the veteran is not entitled to service 
connection on a presumptive basis does not preclude an 
evaluation as to whether he is entitled to service connection 
on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Initially, the Board reiterates the above finding that the 
veteran does not have a chronic disability.  In this regard, 
the Board observes that there can be no valid claim for 
service connection in the absence of proof of a present 
disability.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

In addition, the record fails to show that the veteran had 
arthritis in either knee or the left elbow within one year 
after separation from service.  In this regard, September 
1999 VA X-rays showed normal knees and elbows.

Furthermore, the record is negative for any competent medical 
evidence of a relationship between the veteran's claimed 
joint pain in the knees and left elbow and either of his 
periods of service.  Thus, the Board finds that service 
connection for joint pain is not warranted.  See 38 C.F.R. § 
3.303.  

Moreover, as discussed earlier, the veteran failed to report 
to scheduled VA examinations that might have provided insight 
into the nature and etiology of his claimed joint pain.  
Thus, the veteran's failure to cooperate with VA has made it 
impossible to obtain the evidence.  See 38 U.S.C.A. §§ 5103A, 
5107; Wood, supra at 193.  As a result, the Board is now 
compelled to adjudicate the claim based on the existing 
record, which is negative for a current disability manifested 
by joint pain or any competent evidence linking the veteran's 
joint pain to his periods of active service.  

The Board acknowledges the veteran's contentions that his 
joint pain, to include as due to an undiagnosed illness, is 
related to service.  The Board observes, however, that he, as 
a layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Given the above, the Board concludes that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for joint pain, to include as due to an 
undiagnosed illness.  Thus, the benefit-of-the-doubt doctrine 
is inapplicable and the claim must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for post-traumatic stress disorder is 
granted.

Service connection for joint pain, to include as due to an 
undiagnosed illness, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


